Exhibit 10.2

 

AMENDED AND RESTATED GUARANTY OF PAYMENT

 

AMENDED AND RESTATED GUARANTY OF PAYMENT (this “Guaranty”), made as of June 30,
2004, jointly and severally by CARRAMERICA REALTY L.P. (“CarrAmerica LP”),
having an address at 1850 K Street, N.W., Washington, D.C. 20006 and CARRAMERICA
REALTY CORPORATION (“CarrAmerica Corporation” and together with CarrAmerica LP,
collectively, “Guarantors” and individually, each a “Guarantor”), having an
address at 1850 K Street, N.W., Washington, D.C. 20006, in favor of JPMORGAN
CHASE BANK, as administrative agent (“Administrative Agent”) on behalf of the
banks (the “Banks”) listed on the signature pages of the Credit Agreement (as
hereinafter defined).

 

W I T N E S S E T H:

 

WHEREAS, the CarrAmerica Corporation, as borrower, the Administrative Agent and
the Banks entered into a Revolving Credit Agreement, dated as of June 21, 2004
(the “Existing Credit Agreement”);

 

WHEREAS, the obligations of CarrAmerica Corporation pursuant to the Existing
Credit Agreement were guaranteed by CarrAmerica LP pursuant to a Guaranty of
Payment, made by CarrAmerica LP, dated as of June 21, 2004 (the “Original
Guaranty”);

 

WHEREAS, effective as of June 30, 2004, CarrAmerica Corporation converted into
an “UPREIT” structure (the “Reorganization”) as permitted by Section 9.15 of the
Existing Credit Agreement;

 

WHEREAS, in connection with the consummation of the Reorganization, the parties
have amended and restated the terms and conditions of the Existing Credit
Agreement pursuant to an Amended and Restated Revolving Credit Agreement, dated
the date hereof, among CarrAmerica Realty Operating Partnership L.P., a newly
formed, wholly owned Subsidiary of CarrAmerica Corporation, as borrower
(“Borrower”), the Guarantors, the Administrative Agent and the Banks (as the
same may be amended, modified, supplemented or restated, the “Credit
Agreement”);

 

WHEREAS, the parties hereto have agreed to amend and restate the terms and
conditions contained in the Original Guaranty in their entirety as hereinafter
set forth;

 

WHEREAS, pursuant to the Credit Agreement, the Banks have agreed to make loans
to Borrower, on a revolving credit facility, in the aggregate principal amount
not to exceed Five Hundred Million Dollars ($500,000,000) or, in the event that
Borrower exercises its rights pursuant to Section 2.19 of the Credit Agreement,
Seven Hundred Million Dollars ($700.000,000) (hereinafter collectively referred
to as the “Loans”);

 

WHEREAS, the Loans are evidenced by certain promissory notes (the “Notes”) of
Borrower made to each of the Banks or Designated Lenders, as applicable, in
accordance with the terms of the Credit Agreement;

 



--------------------------------------------------------------------------------

WHEREAS, the Credit Agreement and the Notes and any other documents executed in
connection therewith are hereinafter collectively referred to as the “Loan
Documents”;

 

WHEREAS, capitalized terms used herein and not otherwise defined shall have the
meanings ascribed thereto in the Credit Agreement;

 

WHEREAS, CarrAmerica Corporation owns, directly or indirectly, no less than one
hundred percent (100%) of the ownership interests of Borrower;

 

WHEREAS, Borrower owns, directly or indirectly, no less than ninety percent
(90%) of the ownership interests of CarrAmerica LP; and

 

WHEREAS, as a condition to the execution and delivery of the Loan Documents and
the extension of credit to the Borrower pursuant to the Loan Documents, the
Banks have required that Guarantors execute and deliver this Guaranty;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

I. The Original Guaranty is hereby modified so that all of the terms and
conditions of the aforesaid Original Guaranty shall be restated in their
entirety as set forth herein, and Guarantors, as co-guarantors, agree to comply
with and be subject to all of the terms, covenants and conditions of this
Guaranty.

 

II. This Guaranty shall be binding upon and inure to the benefit of the parties
hereto, and their respective successors and assigns, and shall be deemed to be
effective as of the date hereof.

 

NOW THEREFORE, in consideration of the premises and the benefits to be derived
from the making of the Loans and other extensions of credit by the Banks to
Borrower, and in order to induce the Administrative Agent and the Banks to enter
into the Credit Agreement and the other Loan Documents, the Guarantors hereby
agree as follows:

 

1. Each Guarantor, on behalf of itself and its successors and assigns, hereby
irrevocably, absolutely and unconditionally guarantees the full and punctual
payment when due, whether at stated maturity or otherwise, of all Obligations of
Borrower now or hereafter existing under the Notes and the Credit Agreement and
the other Loan Documents, for principal and/or interest as well as any and all
other amounts due thereunder, including, without limitation, all indemnity
obligations of Borrower thereunder, and any and all reasonable costs and
expenses (including, without limitation, reasonable attorneys’ fees and
disbursements) incurred by the Administrative Agent or the Banks in enforcing
their rights under this Guaranty and collecting all sums owing under the Loan
Documents (all of the foregoing obligations being the “Guaranteed Obligations”).

 



--------------------------------------------------------------------------------

2. It is agreed that the Guaranteed Obligations of each Guarantor hereunder
shall be enforceable against such Guarantor and its successors and assigns
without the necessity for any suit or proceeding of any kind or nature
whatsoever brought by the Administrative Agent or any of the Banks against
Borrower or its respective successors or assigns or any other party or against
any security for the payment and performance of the Guaranteed Obligations (this
Guaranty being a guaranty of payment and not simply a guaranty of collection)
and without the necessity of any notice of nonpayment or nonobservance or of any
notice of acceptance of this Guaranty or of any notice or demand to which a
Guarantor might otherwise be entitled (including, without limitation, diligence,
presentment, notice of maturity, extension of time, change in nature or form of
the Guaranteed Obligations, acceptance of further security, release of further
security, imposition or agreement arrived at as to the amount of or the terms of
the Guaranteed Obligations, notice of adverse change in Borrower’s financial
condition and any other fact which might materially increase the risk to a
Guarantor), all of which each Guarantor hereby expressly waives; and each
Guarantor hereby expressly agrees that the validity of this Guaranty and the
obligations of such Guarantor hereunder shall in no way be terminated, affected,
diminished, modified or impaired by reason of the assertion of or the failure to
assert by the Administrative Agent or any of the Banks against Borrower or its
respective successors or assigns, any of the rights or remedies reserved to the
Administrative Agent or any of the Banks pursuant to the provisions of the Loan
Documents. Each Guarantor agrees that any notice or directive given at any time
to the Administrative Agent or any of the Banks which is inconsistent with the
waiver in the immediately preceding sentence shall be void and may be ignored by
the Administrative Agent and the Banks, and, in addition, may not be pleaded or
introduced as evidence in any litigation relating to this Guaranty for the
reason that such pleading or introduction would be at variance with the written
terms of this Guaranty. Each Guarantor specifically acknowledges and agrees that
the foregoing waivers are of the essence of this transaction and that, but for
this Guaranty and such waivers, the Administrative Agent and the Banks would
have declined to execute and deliver the Loan Documents and extend credit
thereunder.

 

3. Each Guarantor waives, and covenants and agrees that it will not at any time
insist upon, plead or in any manner whatsoever claim or take the benefit or
advantage of, any and all appraisal, valuation, stay, extension,
marshalling-of-assets or redemption laws, or right of homestead or exemption,
whether now or at any time hereafter in force, which may delay, prevent or
otherwise affect the performance by such Guarantor of its obligations under, or
the enforcement by the Administrative Agent or any of the Banks of, this
Guaranty. Each Guarantor further covenants and agrees not to set up or claim any
defense, counterclaim, offset, setoff or other objection of any kind to any
action, suit or proceeding in law, equity or otherwise, or to any demand or
claim that may be instituted or made by the Administrative Agent or any of the
Banks other than the defense of the actual timely payment and performance by
Borrower of the Guaranteed Obligations hereunder; provided, however, that the
foregoing shall not be deemed a waiver of a Guarantor’s right to assert any
compulsory counterclaim, if such counterclaim is compelled under local law or
rule of procedure. Each Guarantor represents, warrants and agrees that, as of
the date hereof, its obligations under this Guaranty are not subject to any
counterclaims, offsets or defenses against the Administrative Agent or any Bank
of any kind.

 



--------------------------------------------------------------------------------

4. The provisions of this Guaranty are for the benefit of the Administrative
Agent and the Banks and their successors, participants and permitted assigns
(including, but not limited to, any Designated Lenders), and nothing herein
contained shall impair as between Borrower and the Administrative Agent and the
Banks the obligations of Borrower under the Loan Documents.

 

5. This Guaranty shall be a continuing, unconditional and absolute guaranty and
the liability of the Guarantors hereunder shall in no way be terminated,
affected, modified, impaired or diminished by reason of the happening, from time
to time, of any of the following, although without notice or the further consent
of the Guarantors:

 

(a) any assignment, amendment, modification or waiver of or change in any of the
terms, covenants, conditions or provisions of any of the Guaranteed Obligations
or the Loan Documents or the invalidity or unenforceability of any of the
foregoing; or

 

(b) any extension of time that may be granted by the Administrative Agent to
Borrower, any Guarantor, or their respective successors or assigns, heirs,
executors, administrators or personal representatives; or

 

(c) any action which the Administrative Agent may take or fail to take under or
in respect of any of the Loan Documents or by reason of any waiver of, or
failure to enforce any of the rights, remedies, powers or privileges available
to the Administrative Agent under this Guaranty or available to the
Administrative Agent at law, equity or otherwise, or any action on the part of
the Administrative Agent granting indulgence or extension in any form
whatsoever; or

 

(d) any sale, exchange, release, or other disposition of any property pledged,
mortgaged or conveyed, or any property in which the Administrative Agent and/or
the Banks have been granted a lien or security interest to secure any
indebtedness of Borrower to the Administrative Agent and/or the Banks; or

 

(e) any release of any person or entity who may be liable in any manner for the
payment and collection of any amounts owed by Borrower to the Administrative
Agent and/or the Banks; or

 

(f) the application of any sums by whomsoever paid or however realized to any
amounts owing by Borrower to the Administrative Agent and/or the Banks under the
Loan Documents in such manner as the Administrative Agent shall determine in its
sole discretion; or

 

(g) Borrower’s or any Guarantor’s voluntary or involuntary liquidation,
dissolution, sale of all or substantially all of their respective assets and
liabilities, appointment of a trustee, receiver, liquidator, sequestrator or
conservator for all or any part of Borrower’s or any Guarantor’s assets,
insolvency, bankruptcy, assignment for the benefit of creditors, reorganization,
arrangement, composition or readjustment, or the commencement of other similar
proceedings affecting Borrower or any Guarantor or any of the assets of any of
them, including, without limitation, (i) the release or discharge of

 



--------------------------------------------------------------------------------

Borrower or any Guarantor from the payment and performance of their respective
obligations under any of the Loan Documents by operation of law, or (ii) the
impairment, limitation or modification of the liability of Borrower or any
Guarantor in bankruptcy, or of any remedy for the enforcement of the Guaranteed
Obligations under any of the Loan Documents, or one or more Guarantors’
liability under this Guaranty, resulting from the operation of any present or
future provisions of the Bankruptcy Code or other present or future federal,
state or applicable statute or law or from the decision in any court; or

 

(h) any improper disposition by Borrower of the proceeds of the Loans, it being
acknowledged by each Guarantor that the Administrative Agent or any Bank shall
be entitled to honor any request made by Borrower for a disbursement of such
proceeds and that none of the Administrative Agent nor any Bank shall have any
obligation to see the proper disposition by Borrower of such proceeds; or

 

(i) any issuance of new or replacement Notes.

 

6. Each Guarantor agrees that if at any time all or any part of any payment at
any time received by the Administrative Agent from Borrower or a Guarantor under
or with respect to this Guaranty is or must be rescinded or returned by the
Administrative Agent or any Bank for any reason whatsoever (including, without
limitation, the insolvency, bankruptcy or reorganization of Borrower or a
Guarantor), then Guarantors’ obligations hereunder shall, to the extent of the
payment rescinded or returned, be deemed to have continued in existence
notwithstanding such previous receipt by such party, and Guarantors’ obligations
hereunder shall continue to be effective or reinstated, as the case may be, as
to such payment, as though such previous payment had never been made.

 

7. Until this Guaranty is terminated pursuant to the terms hereof, the
Guarantors (i) shall have no right of subrogation against Borrower or any entity
comprising same by reason of any payments or acts of performance by a Guarantor
in compliance with the obligations of Guarantors hereunder, (ii) waive any right
to enforce any remedy which Guarantors now or hereafter shall have against
Borrower or any entity comprising same by reason of any one or more payments or
acts of performance in compliance with the obligations of Guarantors hereunder
and (iii) from and after an Event of Default (as defined in the Credit
Agreement), subordinates any liability or indebtedness of Borrower or any entity
comprising same now or hereafter held by Guarantors or any affiliate of
Guarantors to the obligations of Borrower under the Loan Documents.

 

8. Each Guarantor represents and warrants to the Administrative Agent and the
Banks with the knowledge that the Administrative Agent and the Banks are relying
upon the same, as follows:

 

(a) as of the date hereof, CarrAmerica Corporation owns, either directly or
indirectly, no less than 100% of the equity interests of Borrower;

 

(b) as of the date hereof, Borrower owns, either directly or indirectly, no less
than 90% of the equity interests of CarrAmerica LP;

 



--------------------------------------------------------------------------------

(c) based upon such relationships, each Guarantor has determined that it is in
its best interests to enter into this Guaranty;

 

(d) this Guaranty is necessary and convenient to the conduct, promotion and
attainment of each Guarantor’s business, and is in furtherance of each
Guarantor’s business purposes;

 

(e) the benefits to be derived by each Guarantor from Borrower’s access to funds
made possible by the Loan Documents are at least equal to the obligations
undertaken pursuant to this Guaranty;

 

(f) CarrAmerica LP is duly organized, validly existing and in good standing as a
limited partnership under the laws of the State of Delaware and has all powers
and all material governmental licenses, authorizations, consents and approvals
required to own its property and assets and carry on its business as now
conducted or as it presently proposes to conduct and has been duly qualified and
is in good standing in every jurisdiction in which the failure to be so
qualified and/or in good standing is likely to have a Material Adverse Effect;

 

(g) CarrAmerica LP’s sole general partner is CarrAmerica Realty GP Holdings,
Inc., a Delaware corporation (“General Partner”), a wholly owned Subsidiary of
Borrower;

 

(h) General Partner is duly organized, validly existing and in good standing as
a corporation under the laws of the State of Delaware and has all powers and all
material governmental licenses, authorizations, consents and approvals required
to own its property and assets and carry on its business as now conducted or as
it presently proposes to conduct and has been duly qualified and is in good
standing in every jurisdiction in which the failure to be so qualified and/or in
good standing is likely to have a Material Adverse Effect;

 

(i) CarrAmerica Corporation is duly organized, validly existing and in good
standing as a corporation under the laws of the State of Maryland and has all
powers and all material governmental licenses, authorizations, consents and
approvals required to own its property and assets and carry on its business as
now conducted or as it presently proposes to conduct and has been duly qualified
and is in good standing in every jurisdiction in which the failure to be so
qualified and/or in good standing is likely to have a Material Adverse Effect;

 

(j) CarrAmerica Corporation is the sole general partner of Borrower;

 

(k) for the fiscal year ended December 31, 2003, CarrAmerica Corporation
qualified and CarrAmerica Corporation intends to continue to qualify as a real
estate investment trust under the Code;

 



--------------------------------------------------------------------------------

(l) CarrAmerica Corporation agrees to deliver to Administrative Agent all of the
deliveries required by Section 5.1 of the Credit Agreement when and as required
by the Credit Agreement;

 

(m) each Guarantor has the power and authority to execute, deliver and carry out
the terms and provisions of each of this Guaranty and has taken all necessary
action to authorize the execution and delivery on behalf of each Guarantor and
the performance by each Guarantor of the Guaranty;

 

(n) each Guarantor has duly executed and delivered the Guaranty, and the
Guaranty constitutes the legal, valid and binding obligation of each Guarantor
enforceable in accordance with its terms, except as enforceability may be
limited by applicable insolvency, bankruptcy or other laws affecting creditors
rights generally, or general principles of equity, whether such enforceability
is considered in a proceeding in equity or at law;

 

(o) neither the execution, delivery or performance by or on behalf of a
Guarantor of this Guaranty, nor compliance by a Guarantor with the terms and
provisions thereof nor the consummation of the transactions contemplated by the
Guaranty, (i) will contravene any applicable provision of any law, statute,
rule, regulation, order, writ, injunction or decree of any court or governmental
instrumentality or (ii) will conflict with or result in any breach of, any of
the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien upon any of the property or assets of a Guarantor pursuant
to the terms of any indenture, mortgage, deed of trust, or other agreement or
other instrument to which a Guarantor (or of any partnership of which a
Guarantor is a partner) is a party or by which it or any of its property or
assets is bound or to which it is subject or (iii) will cause a default by a
Guarantor under any organizational document of any Subsidiary, or cause a
default under a Guarantor’s agreement of limited partnership or other formation
documents;

 

(p) there is no action, suit or proceeding pending against, or to the knowledge
of any Guarantor, threatened against or affecting, (i) any Guarantor or any of
its Subsidiaries, (ii) the Loan Documents or any of the transactions
contemplated by the Loan Documents or (iii) any of its assets, in any case
before any court or arbitrator or any governmental body, agency or official in
which there is a reasonable likelihood of an adverse decision which could,
individually or in the aggregate, have a Material Adverse Effect or which in any
manner draws into question the validity of this Guaranty or the other Loan
Documents.;

 

(q) there are no final nonappealable judgments or decrees in an aggregate amount
of Five Million Dollars ($5,000,000) or more entered by a court or courts of
competent jurisdiction against any Guarantor (other than any judgment as to
which, and only to the extent, a reputable insurance company has acknowledged
coverage of such claim in writing);

 



--------------------------------------------------------------------------------

(r) in the ordinary course of its business, each Guarantor reviews the effect of
Environmental Laws on the business, operations and properties of such Guarantor
and its subsidiaries in the course of which they identify and evaluate
associated liabilities and costs (including, without limitation, any capital or
operating expenditures required for clean-up or closure of properties presently
or previously owned, any capital or operating expenditures required to achieve
or maintain compliance with environmental protection standards imposed by law or
as a condition of any license, permit or contract, any related constraints on
operating activities, including any periodic or permanent shutdown of any
facility or reduction in the level of or change in the nature of operations
conducted thereat, any costs or liabilities in connection with off-site disposal
of wastes or Hazardous Substances, and any actual or potential liabilities to
third parties, including employees, and any related costs and expenses); on the
basis of this review, each Guarantor has reasonably concluded that such
associated liabilities and costs, including the costs of compliance with
Environmental Laws, are unlikely to have a Material Adverse Effect;

 

(s) the initial tax year of CarrAmerica LP for federal income tax purposes was
1996;

 

(t) the initial tax year of CarrAmerica Corporation for federal income tax
purposes was 1993;

 

(u) General Partner, Guarantors and their respective Subsidiaries have filed all
United States Federal income tax returns and all other material tax returns
which are required to be filed by them and have paid all taxes due pursuant to
such returns or pursuant to any assessment received by General Partner,
Guarantors or any Subsidiary; the charges, accruals and reserves on the books of
General Partner, Guarantors and their Subsidiaries in respect of taxes or other
governmental charges are, in the opinion of the Guarantors, adequate;

 

(v) all information heretofore furnished by or on behalf of Guarantors to the
Administrative Agent or any Bank for purposes of or in connection with this
Guaranty or the Credit Agreement or any transaction contemplated hereby or
thereby is true and accurate in all material respects on the date as of which
such information is stated or certified;

 

(w) each Guarantor has disclosed to the Banks in writing any and all facts known
to such Guarantor which materially and adversely affect or are likely to
materially and adversely affect (to the extent such Guarantor can now reasonably
foresee), the business, operations or financial condition of such Guarantor
considered as one enterprise or the ability of such Guarantor to perform its
obligations under this Guaranty;

 

(x) on the Closing Date and after giving effect to the transactions contemplated
by the Loan Documents occurring on the Closing Date, each Guarantor is Solvent;

 

(y) no order, consent, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, any governmental or
public body

 



--------------------------------------------------------------------------------

or authority, or any subdivision thereof, is required to authorize, or is
required in connection with the execution, delivery and performance of this
Guaranty or the consummation of any of the transactions contemplated hereby
other than those that have already been duly made or obtained and remain in full
force and effect;

 

(z) no Guarantor is (x) an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended, (y) a “holding company” or a “subsidiary company” of a “holding
company” or an “affiliate” of either a “holding company” or a “subsidiary
company” within the meaning of the Public Utility Holding Company Act of 1935,
as amended, or (z) subject to any other federal or state law or regulation which
purports to restrict or regulate its ability to borrow money;

 

(aa) as of the Closing Date, all consents and approvals of, and filings and
registrations with, and all other actions by, any Person required in order to
make or consummate such transactions have been obtained, given, filed or taken
and are in full force and effect;

 

(bb) all representations and warranties made by the Borrower on behalf of each
Guarantor in the Loan Documents have been reviewed by each Guarantor and are
true and correct in all material respects;

 

(cc) each Guarantor has obtained and holds in full force and effect all patents,
trademarks, service marks, trade names, copyrights and other such rights, free
from burdensome restrictions, which are necessary for the operation of its
business as presently conducted, the impairment of which is likely to have a
Material Adverse Effect;

 

(dd) to each Guarantor’s knowledge, no material product, process, method,
substance, part or other material presently sold by or employed by each
Guarantor in connection with such business infringes any patent, trademark,
service mark, trade name, copyright, license or other such right owned by any
other Person;

 

(ee) there is not pending or, to each Guarantor’s knowledge, threatened any
claim or litigation against or affecting a Guarantor contesting its right to
sell or use any such product, process, method, substance, part or other
material;

 

(ff) no Guarantor is in default in any material respect beyond any applicable
grace period under or with respect to any other material agreement, instrument
or undertaking to which it is a party or by which it or any of its property is
bound in any respect, the existence of which default is likely (to the extent
that Guarantors can now reasonably foresee) to result in a Material Adverse
Effect;

 

(gg) each Guarantor has obtained and holds in full force and effect, all
franchises, licenses, permits, certificates, authorizations, qualifications,
accreditations, easements, rights of way and other consents and approvals which
are necessary for the operation of its businesses as presently conducted, the
absence of which is likely (to the

 



--------------------------------------------------------------------------------

extent that each Guarantor can now reasonably foresee) to have a Material
Adverse Effect;

 

(hh) each Guarantor is in compliance with all laws, rules, regulations, orders,
judgments, writs and decrees, including, without limitation, all building and
zoning ordinances and codes, the failure to comply with which is likely (to the
extent that each Guarantor can now reasonably foresee) to have a Material
Adverse Effect;

 

(ii) each Guarantor is not a party to any agreement or instrument or subject to
any other obligation or any charter or corporate or partnership restriction, as
the case may be, which, individually or in the aggregate, is likely (to the
extent that each Guarantor can now reasonably foresee) to have a Material
Adverse Effect;

 

(jj) there are no collective bargaining agreements or Multiemployer Plans
covering the employees of a Guarantor and no Guarantor has suffered any strikes,
walkouts, work stoppages or other material labor difficulty within the last five
(5) years;

 

(kk) the documents delivered by Borrower pursuant to Section 3.1(e) of the
Credit Agreement with respect to Guarantors constitute, as of the Closing Date,
all of the organizational documents (together with all amendments and
modifications thereof) of Guarantors; and

 

(ll) the principal office, chief executive office and principal place of
business of Guarantors is 1850 K Street, N.W., Suite 500, Washington, D.C.
20006.

 

9. Subject to the terms and conditions of the Credit Agreement, and in
conjunction therewith, the Administrative Agent or any Bank may assign any or
all of its rights under this Guaranty. If the Administrative Agent or any Bank
elects to appoint a Designated Lender or sell any Loans or participations in the
Loans and the Loan Documents, including this Guaranty, the Administrative Agent
or any Bank may forward to each Designated Lender, purchaser and prospective
purchaser all documents and information relating to this Guaranty or to
Guarantors, whether furnished by Borrower or Guarantors or otherwise.

 

10. Each Guarantor agrees that it shall at all times comply with all covenants
and conditions contained in the Credit Agreement that are applicable to such
Guarantor thereunder.

 

11. Each Guarantor acknowledges and agrees that it has reviewed the Credit
Agreement and other Loan Documents and that such Guarantor is aware that the
Credit Agreement provides funds and extensions of credit to the Borrower on a
revolving basis and that it waives any defense such Guarantor may have to this
Guaranty based upon the revolving credit facility nature of the Credit Agreement
and the Loan Documents.

 

12. Each Guarantor agrees, upon the written request of the Administrative Agent,
at the sole cost and expense of such Guarantor, to execute and deliver to the
Administrative Agent, from time to time, any reaffirmations, ratifications,
modifications or

 



--------------------------------------------------------------------------------

amendments hereto or any additional instruments or documents reasonably
considered necessary by the Administrative Agent or its counsel to cause this
Guaranty to be, become or remain valid and effective in accordance with its
terms, provided, that, any such reaffirmations, ratifications, modifications,
amendments, additional instrument or document shall not increase such
Guarantor’s obligations or diminish its rights hereunder and shall be reasonably
satisfactory as to form to each Guarantor and to Guarantors’ counsel.

 

13. The representations and warranties of each Guarantor set forth in this
Guaranty shall survive until this Guaranty shall terminate in accordance with
the terms hereof.

 

14. This Guaranty contains the entire agreement among the parties with respect
to the subject matter hereof and supersede all prior agreements relating to such
subject matter and may not be modified, amended, supplemented or discharged
except by a written agreement signed by each Guarantor and the Administrative
Agent.

 

15. If all or any portion of any provision contained in this Guaranty shall be
determined to be invalid, illegal or unenforceable in any respect for any
reason, such provision or portion thereof shall be deemed stricken and severed
from this Guaranty and the remaining provisions and portions thereof shall
continue in full force and effect.

 

16. This Guaranty may be executed in counterparts which together shall
constitute the same instrument.

 

17. All notices, requests and other communications to any party hereunder shall
be in writing (including bank wire, telex, facsimile transmission or similar
writing) and shall be given to such party:

 

If to a Guarantor    1850 K Street, N.W.      Washington, D.C. 20006      Attn:
Steve Walsh      Telephone: (202) 729-1764      Telecopy: (202) 729-1060
With Copies of Notices to a Guarantor to:    Hogan & Hartson L.L.P.      555
13th Street, N.W.      Washington, D.C. 20004      Attention: J. Warren Gorrell,
Jr., Esq.      Telephone: (202) 637-5600      Telecopy: (202) 637-5910 If to the
     Administrative Agent:    Loan and Agency Services:      JPMorgan Chase Bank
     Loan and Agency Services

 



--------------------------------------------------------------------------------

   

1111 Fannin - 10th Floor

   

Houston, Texas 77002

   

Attn: Marlies Iida

   

Tel: 713-750-2353

   

Fax: 713-750-2892

   

JPMorgan Chase Bank

   

270 Park Avenue

   

New York, New York 10017

   

Attn: Marc Costantino

   

Telephone: (212) 270-9554

   

Telecopy: (212)270-0213

   

and

   

JPMorgan Chase Bank

   

270 Park Avenue

   

New York, New York 10017

   

Attn: William Viets, Esq.

   

Telecopy: (212)270-2873

 

Each such notice, request or other communication shall be effective (i) if given
by telecopy, when such telecopy is transmitted to the telecopy number specified
in this Section, (ii) if given by mail, 72 hours after such communication is
deposited in the mails with first class postage prepaid, addressed as aforesaid
or (iii) if given by any other means, when delivered at the address specified in
this Section.

 

18. Any acknowledgment or new promise, whether by payment of principal or
interest or otherwise by Borrower or a Guarantor, with respect to the Guaranteed
Obligations shall, if the statute of limitations in favor of a Guarantor against
the Administrative Agent shall have commenced to run, toll the running of such
statute of limitations, and if the period of such statute of limitations shall
have expired, prevent the operation of such statute of limitations.

 

19. This Guaranty shall be binding upon each Guarantor and its successors and
assigns and shall inure to the benefit of the Administrative Agent and the Banks
and their successors and permitted assigns.

 

20. The failure of the Administrative Agent to enforce any right or remedy
hereunder, or promptly to enforce any such right or remedy, shall not constitute
a waiver thereof, nor give rise to any estoppel against the Administrative
Agent, nor excuse any Guarantor from its obligations hereunder. Any waiver of
any such right or remedy to be enforceable against the Administrative Agent must
be expressly set forth in a writing signed by the Administrative Agent.

 

21. (a) THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND

 



--------------------------------------------------------------------------------

BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW).

 

(b) Any legal action or proceeding with respect to this Guaranty and any action
for enforcement of any judgment in respect thereof may be brought in the courts
of the State of New York or of the United States of America for the Southern
District of New York, and, by execution and delivery of this Guaranty, each
Guarantor hereby accepts for itself and in respect of its property, generally
and unconditionally, the non-exclusive jurisdiction of the aforesaid courts and
appellate courts from any thereof. Each Guarantor irrevocably consents to the
service of process out of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to the Guarantors at its address for notices set forth herein.
Each Guarantor hereby irrevocably waives any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Guaranty brought in the
courts referred to above and hereby further irrevocably waives and agrees not to
plead or claim in any such court that any such action or proceeding brought in
any such court has been brought in an inconvenient forum. Nothing herein shall
affect the right of the Administrative Agent to serve process in any other
manner permitted by law or to commence legal proceedings or otherwise proceed
against the Guarantors in any other jurisdiction.

 

(c) EACH GUARANTOR HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY AND ALL
CLAIMS OR CAUSES OF ACTION BASED UPON OR ARISING OUT OF THIS GUARANTY. IT IS
HEREBY ACKNOWLEDGED BY EACH GUARANTOR THAT THE WAIVER OF A JURY TRIAL IS A
MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT TO ACCEPT THIS GUARANTY AND
THAT THE LOANS AND OTHER EXTENSIONS OF CREDIT MADE BY THE BANKS ARE MADE IN
RELIANCE UPON SUCH WAIVER. EACH GUARANTOR FURTHER WARRANTS AND REPRESENTS THAT
SUCH WAIVER HAS BEEN KNOWINGLY AND VOLUNTARILY MADE, FOLLOWING CONSULTATION WITH
LEGAL COUNSEL. IN THE EVENT OF LITIGATION, THIS GUARANTY MAY BE FILED BY THE
ADMINISTRATIVE AGENT IN COURT AS A WRITTEN CONSENT TO A NON-JURY TRIAL.

 

(d) Each Guarantor does hereby further covenant and agree to and with the
Administrative Agent that Guarantors may be joined in any action against
Borrower in connection with the Loan Documents and that recovery may be had
against one or more Guarantors in such action or in any independent action
against one or more Guarantors (with respect to the Guaranteed Obligations),
without the Administrative Agent first pursuing or exhausting any remedy or
claim against Borrower or its successors or assigns. Each Guarantor also agrees
that, in an action brought with respect to the Guaranteed Obligations in any
jurisdiction, it shall be conclusively bound by the judgment in any such action
by the Administrative Agent (wherever brought) against Borrower or its
successors or assigns, as if such Guarantor were a party to such action, even
though such Guarantor was not joined as a party in such action.

 

(e) Each Guarantor agrees to pay all reasonable expenses (including, without
limitation, attorneys’ fees and disbursements) which may be incurred by the

 



--------------------------------------------------------------------------------

Administrative Agent or the Banks in connection with the enforcement of their
rights under this Guaranty, whether or not suit is initiated, and the collection
of any funds hereunder.

 

22. Except as provided in Section 6 hereof, this Guaranty shall terminate and be
of no further force or effect upon the full performance and payment of the
Guaranteed Obligations hereunder. Upon termination of this Guaranty in
accordance with the terms of this Guaranty, the Administrative Agent promptly
shall deliver to Guarantors such documents as Guarantors or Guarantors’ counsel
reasonably may request in order to evidence such termination.

 

23. All of the Administrative Agent’s and the Banks’ rights and remedies under
each of the Loan Documents or under this Guaranty are intended to be distinct,
separate and cumulative and no such right or remedy therein or herein mentioned
is intended to be in exclusion of or a waiver of any other right or remedy
available to the Administrative Agent and the Banks.

 

24. No Guarantor shall use any assets of an “employee benefit plan” within the
meaning of Section 3(3) of ERISA or a “plan” within the meaning of Section
4975(e)(1) of the Internal Revenue Code (the “Code”) to repay or secure the
Loans, the Notes, the Guaranteed Obligations or this Guaranty. No Guarantor
shall attempt to do any of the foregoing or suffer any of the foregoing, or
permit any party with a direct or indirect interest or right in Borrower to do
any of the foregoing, if such action would cause the Notes, the Loans, the
Guaranteed Obligations, this Guaranty, or any of the Loan Documents or the
exercise of any of the Administrative Agent’s or Banks’ rights in connection
therewith, to constitute a prohibited transaction under ERISA or the Code
(unless each Guarantor furnishes to the Administrative Agent a legal opinion
satisfactory to the Administrative Agent that the transaction is exempt from the
prohibited transaction provisions of ERISA and the Code or would otherwise
result in the Administrative Agent or any of the Banks being deemed in violation
of Sections 404 or 406 of ERISA or Section 4975 of the Code or would otherwise
result in the Administrative Agent or any of the Banks being a fiduciary or
party in interest under ERISA or a “disqualified person” as defined in Section
4975(e)(2) of the Code with respect to an “employee benefit plan” within the
meaning of Section 3(3) of ERISA or a “plan” within the meaning of Section
4975(e)(1) of the Code. Each Guarantor shall indemnify and hold each of the
Administrative Agent and the Banks free and harmless from and against all loss,
costs (including attorneys’ fees and expenses), expenses, taxes and damages
(including consequential damages) that each of the Administrative Agent and the
Banks may suffer by reason of the investigation, defense and settlement of
claims and in obtaining any prohibited transaction exemption under ERISA
necessary in Administrative Agent’s reasonable judgment as a result of a
Guarantor’s action or inaction or by reason of a breach of the foregoing
provisions by a Guarantor.

 

25. This Guaranty shall become effective simultaneously with the making of the
initial extensions of credit under the Credit Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Guaranty
as of the date and year first above written.

 

GUARANTORS:

CARRAMERICA REALTY, L.P.

By:

 

CarrAmerica Realty GP Holdings, Inc.

Its:

 

General Partner

   

By:

 

/s/ Stephen M. Walsh

       

Name: Stephen M. Walsh

       

Title: Senior Vice President

         Capital Markets

CARRAMERICA REALTY CORPORATION

By:  

/s/ Stephen M. Walsh

       

Name: Stephen M. Walsh

       

Title: Senior Vice President

         Capital Markets

 

ACCEPTED:

ADMINISTRATIVE AGENT:

JPMORGAN CHASE BANK

By:  

/s/ Donald Shokrian

   

Name: Donald Shokrian

   

Title: Managing Director

 



--------------------------------------------------------------------------------

ACKNOWLEDGMENT FOR GUARANTORS

 

DISTRICT OF COLUMBIA    )      ) SS.      )

 

On June 14, 2004 before me personally came Stephen M. Walsh, to me known to be
the person who executed the foregoing instrument, and who, being duly sworn by
me, did depose and say that he is the Senior Vice President of CarrAmerica
Realty GP Holdings, Inc., the general partner of CarrAmerica Realty L.P., and
that he executed the foregoing instrument in the organization’s name, and that
he had authority to sign the same, and he acknowledged to me that he executed
the same as the act and deed of said organization for the uses and purposes
therein mentioned.

 

[Seal]

/s/ Marvina Gathers

Notary Public

 

My Commission Expires January 14, 2008

 



--------------------------------------------------------------------------------

ACKNOWLEDGMENT FOR GUARANTORS

 

DISTRICT OF COLUMBIA    )      ) SS.      )

 

On June 14, 2004 before me personally came Stephen M. Walsh, to me known to be
the person who executed the foregoing instrument, and who, being duly sworn by
me, did depose and say that he is Senior Vice President of CarrAmerica Realty
Corporation, and that he executed the foregoing instrument in the organization’s
name, and that he had authority to sign the same, and he acknowledged to me that
he executed the same as the act and deed of said organization for the uses and
purposes therein mentioned.

 

[Seal]

/s/ Marvina Gathers

Notary Public

 

My Commission Expires January 14, 2008

 